Case 21-10461-JTD   Doc 8-2   Filed 03/02/21   Page 1 of 6




         Exhibit B
             (Proposed Final Order)
                    Case 21-10461-JTD               Doc 8-2       Filed 03/02/21         Page 2 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    CMC II, LLC, 1                                                   Case No. 21-10461 (xxx)

                      Debtors.                                       (Joint Administration Pending)

                                                                     Related Docket No.:

                       FINAL ORDER (I) AUTHORIZING THE DEBTORS
             TO (A) PAY CERTAIN PREPETITION EMPLOYEE OBLIGATIONS AND
                    (B) CONTINUE EMPLOYEE BENEFIT PROGRAMS AND
                             (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) 2 of the Debtors for an Interim Order and a final order

(this “Order”) under sections 105(a), 363(b), 507(a), 541, 1107(a), and 1108 of the Bankruptcy

Code, Bankruptcy Rules 6003 and 6004, and Local Rule 9013-1(m) (i) authorizing, but not

directing, the Debtors to, inter alia, pay prepetition wages, salaries, employee benefits, and amounts

to or on account of Employees or Contractors; (ii) authorizing, but not directing, the Debtors to

continue the maintenance of all employee benefit programs in the ordinary course and pay and

honor all Employee Benefit Obligations; (iii) authorizing, but not directing, the Debtors to

reimburse Employees for Reimbursable Expenses; (iv) authorizing, but not directing, the Debtors

to pay over to the appropriate parties all prepetition withholdings from Employees and payroll-

related taxes associated with the Employee Claims and the Employee Benefit Obligations;

(v) authorizing financial institutions to receive, process, honor, and pay all checks, drafts, and other

forms of payment, including fund transfers, used by the Debtors relating to the foregoing; and (vi)


1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: CMC II, LLC (6973), Salus Rehabilitation, LLC (4037), 207 Marshall Drive Operations LLC
      (8470), 803 Oak Street Operations LLC (3900), Sea Crest Health Care Management, LLC (2940), and Consulate
      Management Company, LLC (5824). The address of the Debtors’ corporate headquarters is 800 Concourse
      Parkway South, Maitland, Florida 32751.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
               Case 21-10461-JTD         Doc 8-2      Filed 03/02/21      Page 3 of 6




granting related relief; and upon consideration of the First Day Declaration and the Interim Order;

and the Court having jurisdiction to consider the Motion and the relief requested therein pursuant

to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012; and the matter being a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2); and the Court being able to issue a final

order consistent with Article III of the United States Constitution; and venue of this proceeding and

the Motion being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and sufficient notice of

the Motion having been given under the particular circumstances; and a hearing having been held

to consider the relief requested in the Motion (the “Hearing”); and upon the record of the Hearing

and all the proceedings before this Court; and it appearing that no other or further notice is

necessary; and it appearing that the relief requested in the Motion is in the best interests of the

Debtors, their estates, their creditors, and other parties-in-interest; and after due deliberation

thereon; and good and sufficient cause appearing therefor; it is hereby

   ORDERED, ADJUDGED, AND DECREED THAT:

        1.     The Motion is GRANTED on a final basis as set forth herein.

        2.     The Debtors are authorized, but not directed, to pay and/or honor, in their sole

discretion, the Prepetition Employee Obligations as and when such obligations are due up to a

maximum aggregate cap of $3,736,400.00.

        3.     The Debtors are authorized, but not directed, in their sole discretion, to continue

their Employee Benefit Programs and to honor any Employee Benefit Obligations in connection

therewith (including, but not limited to, the Medical Plans, the Dental and Vision Plans, the Other

Insurance Plans, the HSA program, and the 401(k) Plan) in the ordinary course up to a maximum

aggregate cap of $85,000.00; provided, however, that such relief shall not constitute or be deemed

                                                -2-
               Case 21-10461-JTD        Doc 8-2       Filed 03/02/21    Page 4 of 6




an assumption or an authorization to assume any of such Employee Benefit Programs under

section 365(a) of the Bankruptcy Code.

       4.      Nothing in this Order shall be construed as approving any transfer pursuant to 11

U.S.C. § 503(c). No payment to any Employee may be made pursuant to this Order to the extent

that such payment is a transfer in derogation of 11 U.S.C. § 503(c). For the avoidance of doubt,

this Order does not implicitly or explicitly approve any bonus plan, incentive plan, or other plan

to the extent subject to 11 U.S.C. § 503(c).

       5.      The Debtors are authorized, but not directed, in their sole discretion, to reimburse

Employees for prepetition Reimbursable Expenses up to a maximum aggregate cap of

$740,000.00.

       6.      The Debtors are authorized, but not directed, in their sole discretion, to continue to

administer and honor the Corporate Bonus Plans, the Spot Awards, Compassion Pay, Shift Pick-

Up Bonuses, their PTO and leave policies, Tuition Reimbursement Program, and Employee

relocation program, and to honor and pay any prepetition obligations related thereto up to a

maximum aggregate cap of $17,000.00.

       7.      The Debtors are authorized, but not directed, in their sole discretion, to continue

and administer the Workers’ Compensation Program, and to honor and pay any prepetition

obligations related thereto up to a maximum aggregate cap of $58,500.00.

       8.      The Debtors are authorized, but not directed, in their sole discretion, to pay all

Employee Withholdings as and when such obligations are due. The Debtors may remit any and

all amounts withheld from Employees, including social security, FICA, federal and state income

taxes, garnishments, health care payments, other insurance premiums, retirement fund




                                                -3-
              Case 21-10461-JTD         Doc 8-2      Filed 03/02/21     Page 5 of 6




withholding, and other types of withholding, whether these amounts relate to the period prior to

the date of the Debtors’ chapter 11 filings or subsequent thereto.

       9.     All Banks are: (a) authorized and directed to receive, process, honor and pay any and

all prepetition and postpetition checks, drafts, electronic transfers and other forms of payment used

by the Debtors to satisfy their Prepetition Employee Obligations, whether presented before, on, or

after the Petition Date; provided that sufficient funds are on deposit in the applicable accounts to

cover such payments; and (b) prohibited from placing any holds on, or attempting to reverse, any

automatic transfers on account of Prepetition Employee Obligations. The Banks shall rely on the

direction and representations of the Debtors as to which checks and fund transfers should be

honored and paid pursuant to this Order, and any such Bank shall not have any liability to any

party for relying on such direction and representations by the Debtors as provided for in this

Order or for inadvertently honoring or dishonoring any check or fund transfer.

       10.    The Debtors are authorized to issue new postpetition checks to replace any checks,

drafts, and other forms of payment, or effect new postpetition electronic transfers, on account of

the Prepetition Employee Obligations, which may be inadvertently dishonored or rejected and to

reimburse any expenses that may be incurred as a result of any Bank’s failure to honor a

prepetition check.

       11.    Notwithstanding the relief granted herein and any actions taken hereunder, nothing

herein shall create, nor is intended to create, any rights in favor of, or enhance the status of any

claims, including any claim held by an Employee or any third party.

       12.    Any party receiving payment from the Debtors is authorized and directed to rely upon

the representations of the Debtors as to which payments are authorized by this Order.




                                               -4-
              Case 21-10461-JTD          Doc 8-2      Filed 03/02/21     Page 6 of 6




       13.    Nothing in the Motion or this Order or the relief granted (including any actions

taken or payments made by the Debtors pursuant thereto) shall be construed as: (a) authority to

assume or reject any executory contract or unexpired lease of real property, or as a request for the

same; (b) an admission as to the validity, priority, or character of any claim or other asserted right

or obligation, or a waiver or other limitation on the Debtors’ ability to contest the same on any

ground permitted by bankruptcy or applicable non-bankruptcy law; (c) a promise to pay any claim

or other obligation; (d) granting third-party-beneficiary status or bestowing any additional rights

on any third party; or (e) being otherwise enforceable by any third party.

       14.    Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry hereof.

       15.    The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       16.    This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation, interpretation, or enforcement of this Order.




                                                -5-
